Citation Nr: 1411622	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for esophageal cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to January 1966.  The Veteran died in April 2011.  The appellant is the surviving spouse, who has been substituted as claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for esophageal cancer.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  

The Veteran's service personnel records reflect he was assigned to Company C, 3rd Engineering Battalion, 3rd Marine Division, as a combat engineer from August 13, 1964 to April 30, 1965.  During that time, he was assigned to Battalion Landing Team (BLT) 2/9.  Based on documents from the U.S. Army and Joint Services Records Research Center, BLT 2/9 was aboard the USS Princeton in April 1965.  On April 19, 1965, the USS Princeton arrived on station in the Da Nang area.  On April 22, 1965, BLT 2/9 departed the USS Princeton at 0800 hours for Da Nang.  BLT 2/9 returned to the USS Princeton at 1500 hours on the same day.  Thus, resolving all doubt in favor of the Veteran, the Board finds he set foot in Vietnam.  Accordingly, he is presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).

October 2009 and February letters from the Veteran's private oncologist stated that he could not rule out herbicide exposure as the primary cause of the Veteran's esophageal cancer.  .

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and cancer of the esophagus.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 (Aug. 10, 2012).  

However, a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In light of the above, the Board finds that a VA medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).       

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be sent to a VA oncologist or gastroenterologist.  Following review of the claims file, the specialist should provide an opinion as to whether it is at least as likely as not (50% probability or greater) that the Veteran's esophageal cancer was etiologically related to his military service, to include his exposure to Agent Orange?  Please explain why or why not.  

2.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

